—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered June 17, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in or near school grounds, and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant failed to preserve his claim that the court’s jury instruction failed to specify which count of the indictment referred to which drug transaction, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court sufficiently linked each count to a particular drug transaction by specifying the applicable exhibit (compare, People v Archer, 238 AD2d 183). There is no indication in the record that this method of distinguishing the counts created any confusion.
The court’s closure order was proper (People v Henriquez, 246 AD2d 427). The officer’s Hinton hearing testimony established that he was currently engaged in undercover work in the vicinity of the location of the arrest, that he had open buy and bust cases and subjects at large (some in the same area as the place of this arrest), that he took safety precautions before entering the courthouse and feared for his safety. In addition, the closure order was no broader than necessary to protect the compelling interest advanced (see, People v Ayala, 90 NY2d 490, cert denied 522 US 1002), since defendant was permitted to make a motion to allow individual spectators into the courtroom during the undercover officer’s testimony (see, People v Mensah, 226 AD2d 161, lv denied 88 NY2d 989).
The background testimony concerning practices of drug dealers was appropriate (see, People v Kelsey, 194 AD2d 248), and defendant’s objections to the receipt of this testimony are without merit. Concur — Sullivan, J. P., Williams, Tom and Andrias, JJ.